Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated June 30, 2022 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings dated June 30, 2022 overcome the objection to the drawings. The claims have been amended to overcome some, but not all of the rejections under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

	Applicant has argued with regard to amended claims 1 and 10 that Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 1) “merely describes, according to the Examiner’s interpretation 1, a cellular core 80 provided as part of an acoustic attenuation structure 8 (see Par. [0165]), where the Examiner points to the cell walls of the cellular core 80 as corresponding to the claimed one or more strips of a blade fragment barrier. However, compared to the amendment, Guillois does not disclose or suggest the claimed one or more strips in addition to a core, the one or more strips being embedded into the core, or that a thickness of the one or more strips is greater than a wall thickness of the core, in combination with the remaining features of the amended claims. Lacking such features, Guillois would be unable to achieve the potential benefits discussed above regarding the amended claims. Rather, one assumes the acoustic attenuation structure 8 is provided for sound reduction purposes.”

Respectfully, these arguments are non-persuasive as to patentability. Guillois (figures 1 and 3-4) interpretation 1 discloses a barrier device for an inlet cowl 2 for an aircraft engine 5 substantially as claimed, including an inner  barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, air passing through the opening to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 22 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet; and a core 80 disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core. The feature of a thickness of the one or more strips is greater than a wall thickness of the core is taught by Biset, as set forth later below.

With regard to Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 2), Guillois does not disclose that the one or more strips are embedded into the core.

Applicant has argued with regard to amended claims 1 and 10 that Wittman 10,589,869 “merely describes, like Guillois, an acoustic treatment in the form of a cellular core of the inner barrel 54 (see col. 3, 11. 34-38). Wittman does not disclose or suggest the claimed one or more strips in addition to a core, the one or more strips being embedded into the core, or that a thickness of the one or more strips is greater than a wall thickness of the core, in combination with the remaining features of the proposed amended claim. Lacking such features, Wittman would also be unable to achieve the potential benefits discussed above regarding the amended claims.”
Respectfully, these arguments are non-persuasive as to patentability. Wittman discloses a barrier device for an inlet cowl 52 for an aircraft engine 10 substantially as claimed, including an inner barrel 54, 86 circumferentially surrounding an opening 32 in the inlet cowl formed along an axis of rotation 11 of the aircraft engine, air passing through the opening to the aircraft engine, the inner barrel including a face sheet disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 54 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet; and a core disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (column 3, lines 27-35). The feature of a thickness of the one or more strips is greater than a wall thickness of the core is taught by Biset, as set forth later below.

Applicant has presented similar arguments with regard to amended claim 19 as to why the combination of Guillois 2022/0042455 in view of Finlayson 2013/0302154 and Biset 2015/011060 does not meet the amended limitations of claim 19. Respectfully, these arguments are non-persuasive as to patentability, for the same reasons set forth above with regard to Guillois 2022/0042455 interpretation 1.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Each of amended independent claims 1, 10, and 19, the last two lines, recite “wherein a thickness of the strip is greater than a wall thickness of the core.” Figures 6A-6D, for example, show a thickness of one strip 14 being greater than a wall thickness of the core 112. The specification should be amended to state the quoted feature, in order to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of amended independent claims 1, 10, and 19, the last two lines, recite “wherein a thickness of the one or more strips is greater than a wall thickness of the core.” The underlined limitations contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent regarding the quoted limitation. Figures 6A-6D, for example, show a thickness of one strip 14 being greater than a wall thickness of the core 112. However, only a single strip has a thickness greater than a wall thickness of the core. There are not plural strips having a thickness greater than a wall thickness of the core, which is encompassed by “wherein a thickness of the one or more strips is greater than a wall thickness of the core.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 1, “the filler material “ lacks antecedent basis.
In claim 16, line 2, “substantially perpendicular” is a relative term which renders the claims indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would an 80 degree angle or a 100 degree angle between the blade fragment barrier and the respective surfaces of the face sheet and the containment doubler be “substantially perpendicular”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 10, and 14-17 (as far as claim 16 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 1) in view of Biset 2015/0110603.
Guillois (figures 1 and 3-4) discloses a barrier device for an inlet cowl 2 for an aircraft engine 5 substantially as claimed, including an inner  barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, air passing through the opening to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 22 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet; and a core 80 disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 1).
The blade fragment barrier is provided perpendicularly to respective surfaces of the face sheet and the containment doubler (claim 6).
The blade fragment barrier (strips) is provided forward of a length midpoint of the containment doubler and aft of a forward edge of the containment doubler (claim 7).
Guillois also discloses the inlet cowl for the aircraft engine substantially as claimed, comprising: the inner barrel circumferentially surrounding the opening in the inlet cowl formed along the axis of rotation of the aircraft engine, the air passing through the opening to the aircraft engine, the inner barrel including: the face sheet disposed on the radially inward side of the inner barrel relative to the axis; and the containment doubler disposed radially outward of the face sheet; the core disposed between the containment double and the face sheet; and the blade fragment barrier comprising the one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy the radial distance between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 10).
An outer barrel 21 is disposed radially outward of the inner barrel (claim 14).
The blade fragment barrier is provided substantially perpendicularly to the respective surfaces of the face sheet and the containment doubler (claim 16).
The blade fragment barrier (strips) is provided forward of the length midpoint of the containment doubler and aft of the forward edge of the containment doubler (claim 17).
Note the annotated figure below.


    PNG
    media_image1.png
    372
    830
    media_image1.png
    Greyscale


However, Guillois does not disclose that a thickness of the one or more strips is greater than a wall thickness of the core (claims 1 and 10), and does not disclose that the core is formed in a honeycomb pattern (claims 5 and 15).

Biset shows an acoustic panel 100 for a nacelle 400A of an aircraft engine having a plurality of strips 206A, 206B, 206C, and the thicknesses of the plurality of strips is greater than a wall thickness at 202, 204 of a core formed by 102a-102c, with the core formed in a honeycomb pattern, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of Guillois 2022/0042455-Interpretation 1 such that a thickness of the one or more strips is greater than a wall thickness of the core, and such that the core is formed in a honeycomb pattern, as taught by  Biset, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

Claims 3-4 and 12-13 (as far as claim 4 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 (Interpretation 1) and Biset 2015/0110603 as applied to claims 1 and 10 above, and further in view of Finlayson 2013/0302154.
The modified barrier device and inlet cowl of Guillois 2022/0042455 (Interpretation 1) shows all of the claimed subject matter except for filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 3), except for the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 4), except for filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 12), and except for the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 13).

Finlayson shows a gas turbine engine 10 having a blade fragment barrier 24 in the form of an acoustic liner that is provided by a core filled with epoxy filler (paragraph [0028]), for the purpose of providing a layer of energy absorption for a released blade while damping noise.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of Guillois Interpretation 1 such that filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material, and such that the filler material includes epoxy, as taught by Finlayson, for the purpose of providing a layer of energy absorption for a released blade while damping noise.

Claims 1-2, 5-7, 9-11, and 14-17 (as far as claim 16 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wittman 10,589,869 in view of Biset 2015/0110603.
Wittman discloses a barrier device for an inlet cowl 52 for an aircraft engine 10 substantially as claimed, including an inner barrel 54, 86 circumferentially surrounding an opening 32 in the inlet cowl formed along an axis of rotation 11 of the aircraft engine, air passing through the opening to the aircraft engine, the inner barrel including a face sheet disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 54 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet; and a core disposed between the containment doubler and the face sheet, the one or more strips being embedded into the core (column 3, lines 27-35) (claim 1).
The blade fragment barrier circumferentially extends 360 degrees around the face sheet (claim 2).
The blade fragment barrier is provided perpendicularly to respective surfaces of the face sheet and the containment doubler (claim 6).
The blade fragment barrier is provided forward of a length midpoint of the containment doubler and aft of a forward edge of the containment doubler (claim 7).
The one or more strips are metallic (aluminum) (claim 9).
Wittman also discloses the inlet cowl for the aircraft engine substantially as claimed, comprising: the inner barrel circumferentially surrounding the opening in the inlet cowl formed along the axis of rotation of the aircraft engine, the air passing through the opening to the aircraft engine, the inner barrel including: the face sheet disposed on the radially inward side of the inner barrel relative to the axis; the containment doubler disposed radially outward of the face sheet; and the core disposed between the containment doubler and the face sheet; and the blade fragment barrier comprising the one or more strips disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy the radial distance between the containment doubler and the face sheet, the one or more strips being embedded into the core (claim 10).
The blade fragment barrier circumferentially extends 360 degrees around the face sheet (claim 11).
An outer barrel 56 is disposed radially outward of the inner barrel (claim 14).
The blade fragment barrier is provided substantially perpendicularly to the respective surfaces of the face sheet and the containment doubler (claim 16).
The blade fragment barrier is provided forward of the length midpoint of the containment doubler and aft of the forward edge of the containment doubler (claim 17).
Note the annotated figure below.


    PNG
    media_image2.png
    523
    801
    media_image2.png
    Greyscale



However, Wittman does not disclose that a thickness of the one or more strips is greater than a wall thickness of the core (claims 1 and 10), and does not disclose that the core is formed in a honeycomb pattern (claims 5 and 15).

Biset shows an acoustic panel 100 for a nacelle 400A of an aircraft engine having a plurality of strips 206A, 206B, 206C, and the thicknesses of the plurality of strips is greater than a wall thickness at 202, 204 of a core formed by 102a-102c, with the core formed in a honeycomb pattern, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of Wittman such that a thickness of the one or more strips is greater than a wall thickness of the core, and such that the core is formed in a honeycomb pattern, as taught by  Biset, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

Claims 3-4 and 12-13 (as far as claim 4 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wittman 10,589,869 and Biset 2015/0110603 as applied to claims 1 and 10 above, and further in view of Finlayson 2013/0302154.
The modified barrier device and inlet cowl of Wittman shows all of the claimed subject matter except for filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 3), except for the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 4), except for filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material (claim 12), and except for the filler material includes at least one of the group consisting of potting, adhesive, foaming adhesive, and epoxy (claim 13).

Finlayson shows a gas turbine engine 10 having a blade fragment barrier 24 in the form of an acoustic liner that is provided by a core filled with epoxy filler (paragraph [0028]), for the purpose of providing a layer of energy absorption for a released blade while damping noise.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of Wittman such that filler material is positioned forward of the blade fragment barrier, the one or more strips being embedded into the filler material, and such that the filler material includes epoxy, as taught by Finlayson, for the purpose of providing a layer of energy absorption for a released blade while damping noise.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittman 10,589,869 and Biset 2015/0110603 as applied to claims 1 and 10 above, and further in view of Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 2).
The modified barrier device and inlet cowl of Wittman shows all of the claimed subject including the one or more strs including a plurality of strips, but does not show that each of the plurality of strips overlaps fore-to-aft with a neighboring strip at each end thereof (claims 8 and 18).

Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 2) shows a barrier device for an inlet cowl 2 for an aircraft engine 5 including an inner barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis, the barrier device comprising: a containment doubler 21 of the inner barrel, disposed on a radially outward side of the inner barrel; and a blade fragment barrier including one or more strips 23, 71, 72 disposed between the containment doubler and the face sheet, so as to extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet. The one or more strips include a plurality of strips, and each of the plurality of strips overlaps fore-to-aft with a neighboring strip at each end thereof, for the purpose of forming an overlapping joint which provides acceptable structural integrity.

 It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device and inlet cowl of Wittman such that that each of the plurality of strips overlaps fore-to-aft with a neighboring strip at each end thereof, as taught by Guillois 2022/0042455 (figures 1 and 3-4) (Interpretation 2), for the purpose of forming an overlapping joint which provides acceptable structural integrity.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 in view of Finlayson 2013/0302154 and Biset 2015/0110603.
Guillois 2022/0042455 (figures 1 and 3-4) discloses a method for retrofitting a blade fragment barrier in an inlet cowl 2 for an aircraft engine 5 including an inner barrel 22 circumferentially surrounding an opening (unnumbered, near F in figure 1) in the inlet cowl formed along an axis of rotation ∆ of the aircraft engine, air passing through the opening to the aircraft engine, the inner barrel including a face sheet 81 disposed on a radially inward side of the inner barrel relative to the axis; a containment doubler 22 disposed radially outward of the face sheet; and a core 80 configured to be disposed between the containment doubler and the face sheet. The blade fragment barrier is formed of one or more strips which extend circumferentially at least partially around the opening and to occupy a radial distance between the containment doubler and the face sheet, and at least a portion of the blade fragment barrier is secured with the containment doubler and the face sheet (claim 19). Note the previously annotated figure.

However, Guillois does not disclose filling a portion of the core with filler material,  embedding the blade fragment barrier formed of the one or more strips into the core and filler material, the filler material being positioned forward of the blade fragment barrier, and does not disclose that a thickness of the one or more strips is greater than a wall thickness of the core.

Finlayson shows a gas turbine engine 10 having a blade fragment barrier 24 in the form of an acoustic liner that is provided by a core filled with epoxy filler (paragraph [0028]), for the purpose of providing a layer of energy absorption for a released blade while damping noise.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the barrier device of Guillois such that a portion of the core is filled with filler material, and embedding the blade fragment barrier formed of the one or more strips into the core and filler material, resulting in the filler material being positioned forward of the blade fragment barrier, as taught by Finlayson, for the purpose of providing a layer of energy absorption for a released blade while damping noise.

Biset shows an acoustic panel 100 for a nacelle 400A of an aircraft engine having a plurality of strips 206A, 206B, 206C, and the thicknesses of the plurality of strips is greater than a wall thickness at 202, 204 of a core formed by 102a-102c, with the core formed in a honeycomb pattern, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified barrier device of Guillois such that a thickness of the one or more strips is greater than a wall thickness of the core, and such that the core is formed in a honeycomb pattern, as taught by  Biset, for the purpose of providing increased noise suppression and acceptable structural integrity for the panel.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guillois 2022/0042455 and Finlayson 2013/0302154 and Biset 2015/0110603 as applied to claim 19 above, and further in view of Welch 6,129,311.
The modified method of retrofitting of Guillois 2022/0042455 shows all of the claimed subject matter including the honeycomb being aluminum, but does not show removing (cutting) the aluminum honeycomb from the portion of the core filled with the filler material.

Welch (figure 16) shows a jet engine (not shown in the drawings) with a honeycomb core 40 being cut and shaped along a dotted line 56, via a cutting head 80, for the purpose of removing excess material.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified method of retrofitting of Guillois 2022/0042455 such that it includes removing (cutting) the aluminum honeycomb from the portion of the core filled with the filler material, as taught by Welch, for the purpose of removing excess material.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kottilingam is cited to show a gas turbine engine shroud with honeycomb cells and varying wall thicknesses.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745